 

Exhibit 10.29

TEN MILLION ($10,000,000) REVOLVING CAPITAL LINE OF CREDIT AGREEMENT

 

THIS REVOLVING  CAPITAL LINE OF CREDIT AGREEMENT(the "Capital Line of Credit")
is effective as of this 19th day of March, 2020 (the "Effective Date") by and
between COMSTOCK DEVELOPMENT SERVICES, LC, a Virginia limited liability company
("Lender") and COMSTOCK HOLDING COMPANIES, INC., a Delaware Corporation
("Bonower"), each having a principal address of 1886 Metro Center Drive, Suite
400, Reston, Virginia 20190.

 

RECITALS

 

(A)The parties hereto wish to enter into this Capital Line of Credit in a
maximum outstanding amount of Ten Million dollars ($10,000,000) to memorialize
the practice of Lender periodically making related party te1m loans (each a
"Loan") to Bonower for the benefit of its various affiliates and subsidiaries
where the aggregate amount of funds made available by Lender to Borrower is made
on a revolving and term basis; all such advances of funds to be made in
accordance with the terms and conditions hereof (each such transaction also may
be refened to as a "Disbursement").

 

(B)In conjunction with such Disbursements, the parties hereto find it proper,
efficient and in the best interests of all parties to forego with the creation
and tracking of individual notes or instruments of indebtedness, except as
further described herein, and instead utilize the Capital Line of Credit to
document and reflect that the outstanding principal balances and interest due
pursuant to each and every Disbursement and Loan is properly accounted for and
recorded separately as a loan receivable and loan payable on the respective
books of the Lender and Borrower (the "Accounting Record").

 

(C)This Capital Line of Credit sets forth the terms and conditions under which
Disbursements and Loans shall be made and repaid on a revolving basis. The first
Disbursement to Borrower hereunder is being utilized to retire that certain
indebtedness by and between Borrower and The Comstock Growth Fund, L.C. and will
be specifically evidenced by a Note, hereafter defined, of an even date
herewith.

 

(D)The proceeds of the Loan, are to be used by the Borrower for the purpose of
funding the cash requirements of the Borrower or any of its subsidiaries or
affiliated entities (a "Bonower Party") engaged in real estate development,
asset management and real estate related services or for any other legal and
related purpose as may be agreed to by the Borrower or the Lender, from time to
time (each a "Purpose").

 

(E)To induce the Lender to make a Loan, the Borrower agrees to the te1ms and
conditions in this Capital Line of Credit agreement.

 

WITNESSETH

 

In consideration of a Loan to the Borrower, the mutual covenants herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

2020 Capital Line of Credit

 

1

--------------------------------------------------------------------------------

 

I.

GENERAL CONDITIONS

 

1.Incorporation of Recitals. Each and every one of the Recitals stated above are
hereby expressly incorporated herein by reference as if fully set forth in the
body of this Capital Line of Credit agreement.

 

2.Compliance with Loan Documents. The Borrower agrees and covenants to comply
with and perfonn all of the terms, covenants and conditions of this Capital Line
of Credit agreement and any Note issued pursuant hereto.

 

3.Use of Proceeds. All Disbursements shall be used by the Borrower or designated
Borrower Party for the specific Purpose stated herein or in a Note, subject to
the requirements of the Lender as set forth herein.

 

4.Accounting Records. If and when requested, the Borrower shall promptly deliver
to the Lender copies of such accounting records as the Lender deems reasonable
in its sole discretion for the accurate documentation of each and every
Disbursement to the Borrower or a designated Borrower Party pursuant to this
Capital Line of Credit agreement.

 

5.Loan and Facility Tenn. Subject only to an accelerated maturity of the Capital
Line of Credit agreement as described herein which will also accelerate the
repayment of a Disbursement made pursuant hereto, Disbursements made hereunder
shall mature and become fully due and payable twelve (12) months from the
effective date of a Disbursement (the "Maturity Date"), provided however, the
Maturity Date of all Disbursements hereunder shall be automatically extended in
twelve (12) month intervals ("Extensions"), without any action on the part of
the Borrower or Lender in the event Lender fails to notify Borrower of its
intent to terminate this agreement at least thirty (30) days prior to the
Maturity Date or any Extension hereunder. Notwithstanding the foregoing, if a
Disbursement is reasonably expected by the parties to have a term in excess of
twelve (12) months and/or have other pe1iinent terms and conditions that would
benefit from memorializing a Disbursement, the parties may, but are not
obligated to, enter into a separate note to evidence the same (each a "Note").
This Capital Line of Credit agreement shall remain in effect until March 19,
2025.

 

6.Interest Rate. Disbursements hereunder shall bear interest at the sum of (i)
the Prime rate as reported in the Wall Street Journal (the "Prime Rate"), and
(ii) one percent (1.00%). In order  to account  for any changes in the Prime
Rate, the interest rate shall be adjusted monthly on the first Business Day of
each month until the Loan is repaid in full, retroactive to the first calendar
day of such month through and including the last calendar day of such month or
as otherwise noted in the Accounting Record for the Borrower and Lender at the
time a Disbursement is made or a reasonable time thereafter. The Accounting
Records shall include any notes or annotations thereto and as applicable assist
in the determination of the applicable interest rate.

 

7.Prepayment. This Loan and any Disbursement or Note made pursuant hereto, may
be prepaid, in whole or in part, without penalty or premium.

 

2020 Capital Line of Credit

 

2

--------------------------------------------------------------------------------

 

II.

DISBURSEMENTS

 

The Lender shall make Disbursements pursuant to a Loan or Note in accordance
with this Capital Line of Credit and as requested by Bon-ower and approved by
Lender, in its sole discretion, from time to time. Provided however, in no event
may any Disbursement be made by the Lender or accepted by Bo1rnwer or Borrower
Party that would violate either parties financial covenants pursuant to existing
lending facilities in place with institutional lenders; and the Borrower must at
all times remain in compliance with all of the terms and conditions made in
connection with this Capital Line of Credit; and

 

Disbursements hereunder shall be unsecured, evidenced only by this Capital Line
of Credit and the applicable Accounting Record, unless specifically evidenced by
a Note. Further, the outstanding principal balances and interest due pursuant to
each Disbursement shall be recorded separately as a loan receivable and loan
payable on the books of the Bon-ower or Bon-ower Party and Lender. Lender does
not intend to make any secured advances or disbursements to the Bon-ower under
the Loan and does not intend for any Disbursements to be evidenced by agreements
or instruments of security or indebtedness other than this Capital Line of
Credit.

 

III.

REQUIREMENTS FOR DISBURSEMENTS

 

The Lender agrees to make the Disbursements subject to the Bon-ower's compliance
with all of the terms and conditions set forth in this Capital Line of Credit,
including conditions precedent hereafter set forth. The Bon-ower specifically
agrees: (i) to fully comply with each of the conditions precedent listed below
in a manner deemed acceptable to the Lender, and (ii) that compliance with each
and every one of those requirements shall be determined by the Lender, in
Lender's sole discretion, just as if this sentence were incorporated into each
requirement listed. Accordingly, the Bon-ower agrees:

 

1.That no default or event of default shall be committed or now existing under
this Capital Line of Credit or any loan facility with any of Borrower or
Borrower Party's institutional lenders;

 

2.As of the date of making any Disbursement, no Event of Default shall have
occun-ed under this Capital Line of Credit;

 

3.The Borrower has made available to Lender such data, documents and other
information as may be reasonably requested by Lender ("Disbursement Request") to
make a dete1mination as to Bonower' s Disbursement Request; with such
determination being made by Lender in its sole discretion.

 

IV.

EVENTS OF DEFAULT

 

Any one of the following events below shall constitute a breach of this Capital
Line of Credit and be deemed to be an Event Of Default:

 

1.If any indebtedness due hereunder or any other indebtedness of the Bon-ower or
its affiliates is not paid immediately when due;

2020 Capital Line of Credit

 

3

--------------------------------------------------------------------------------

 

2.If the B01rnwer or a Borrower Party fails generally to pay their debts when
due; or if there is filed by Borrower or a Borrower Party a petition in
bankruptcy under any of the provisions of the United States Bankrnptcy Act, as
amended, or under any similar state or federal law, or a petition for the
appointment of a receiver or trustee of the property ofBon-ower or a B01rnwer
Patty; or ifB01rnwer or a Bon-ower Party makes a general assignment for the
benefit of creditors or makes any insolvency assignment or is adjudged insolvent
by any comt of competent jurisdiction; or if there is filed against Borrower or
a Borrower Party a petition in bankruptcy or for the appointment of a receiver
which involuntary petition is not dismissed within sixty (60) days thereafter;

 

3.If any covenant or agreement herein is not fully and timely performed,
observed or kept;

 

4.If the Borrower fails to comply with any of the conditions precedent to the
obligation of Lender to make any Disbursement hereunder.

 

5.If the resignation or removal of Christopher Clemente as the Chief Executive
Officer of the Borrower occurs unless consented to in writing by the Lender.

 

V.

REMEDIES OF THE LENDER

 

Upon an Event of Default, the Lender shall send notice of the default to the
Borrower, and the Borrower shall have ten (10) days for any monetary-related
default, and thirty (30) days for any non-monetary default, from the date of
mailing the notice, to cure said default (provided however, if the non-monetary
default is not reasonably capable of being cured within said thi1ty (30) days,
and Borrower is diligently pursuing said cure, Bon-ower shall have up to sixty
(60) days from the date of notice to cure said non-monetary default), whereupon,
if remaining uncured at the expiration thereof, the Lender shall immediately be
entitled to all remedies as stated herein, in addition to in lieu of all other
remedies provided to Lender under any Note, and under the law or rules of
equity, and Lender may, at its election, but without any obligation to do so,
without further notice, enjoy any or all of the rights, powers, privileges and
remedies listed below, all at the sole cost and expense of the Borrower:

 

VI:

REMEDIES

 

The Lender shall have any and all of the remedies listed below:

 

1.Terminate its commitment to make future Disbursements under the Loan and
tenninate any Disbursement pending;

 

2.Subject to the notice and cure provisions, accelerate all amounts due
hereunder;

 

3.Reduce any claim to judgment; and

 

4.Exercise any and all rights and remedies afforded by this Capital Line of
Credit, any Notes issued pursuant hereto, and/or at law, equity or otherwise;

2020 Capital Line of Credit

 

4

--------------------------------------------------------------------------------

 

VII:

MISCELLANEOUS

 

1.No Liability To Lender. Notwithstanding any waivers, approvals, consents, or
judgments made by Lender pursuant hereto, the Borrower agrees that the Lender
shall have no obligation, liability or responsibility whatsoever to Borrower or
any other party as a result of Lender's actions pursuant to this Capital Line of
Credit.

 

2.Indemnity. Except for willful misconduct, or gross negligence, Borrower, for
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged on behalf of the Borrower, and each of its past, present and future
subsidiaries, successors and assigns (collectively, "Borrower's Parties") do
hereby remise, release, acquit, satisfy and forever discharge each Lender and
that Lender's respective past, present and future subsidiaries, divisions,
affiliates, joint venturers, officers, directors, employees, agents, attorneys,
representatives, participants, successors and assigns (collectively referred to
as the "Entities") from any and all manner of action and actions, cause or
causes of actions, suits, claims, unintentional torts, counterclaims, demands,
damages, judgments, liabilities, contingent claims or contingent liabilities,
debts, sums of money, attorneys fees, costs, accounts, covenants, contracts,
controversies, obligations, agreements, promises, expenses, variances,
trespasses, liens, and/or claims oflien of any nature whatsoever, whether at law
or in equity, whether now accrned or hereafter maturing and whether known or
unknown, which the Borrower now has or hereafter can, shall or may have by
reason of any matter, cause or thing, from a date twelve (12) months prior to
the effective date of this Capital Line of Credit until ten (10) years and one
(1) day after the all amounts due under the Loan are paid back to the Lender in
full, arising out of or in connection with: (A) all of the Lender's obligations,
duties, approvals, and decisions made in good faith pursuant to the terms and
conditions of this agreement (B) the implementation, procedures, collections,
administration, or actions taken by the Lender in good faith in accordance with
this agreement, (C) the remedies pursued by the Lender, and all actions in
connection therewith taken by the Lender in good faith pursuant to this
agreement in the Event of a Default, and (D) the actions, decisions or remedies
not taken by the Lender in good faith under this agreement; and the Borrower's
Parties hereby jointly and severally indemnify and hold each of the Entities
harmless from same.

 

3.No Assignment. Neither this Capital Line of Credit, a Note issued pursuant
hereto, nor the proceeds of a Disbursement shall be assigned by B01rnwer without
the express written consent of Lender, and any attempted assignment without such
written consent shall be void and shall constitute an Event of Default.

 

2020 Capital Line of Credit

 

5

--------------------------------------------------------------------------------

 

4.Notices. All notices required or contemplated hereunder shall be in writing
and shall be deemed to have been given properly on the date delivered by
electronic mail transmission so long as a copy is deposited for overnight
delive1y with Federal Express or another comparable overnight express delivery
service, addressed as follows:

 

As to Lender:

 

COMSTOCK DEVELOPMENT SERVICES, LC

1886 Metro Center Drive Suite 400

Reston, Virginia 20190

Attn: Christopher C. Clemente

e-mail: cclemente@comstockcompanies.com As to B01rnwer:

COMSTOCK HOLDING COMPANIES, INC.

1886 Metro Center Drive Suite 400

Reston, Virginia 20190 Attn: Christopher Guthrie

e-mail: cguthrie@comstockcompanies.com

 

(or to such other address as may be specified by notice given as required
herein).

 

5.No Waiver Of Lender's Rights. Notwithstanding anything in this Capital Line of
Credit to the contrary, the Lender may, in its sole discretion, defer or
relinquish any requirements hereunder, including without limitation any
condition to any Disbursement. However, no such deferral or relinquishment shall
constitute a waiver of the Lender's right to invoke any of said requirements
subsequently. Moreover, no delay, omission or acquiescence of the Lender to
exercise any right, power or remedy accruing upon the happening of a Default
shall impair any such right, power or remedy or shall be construed to be a
waiver of any such Default. No delay or omission on the part of the Lender to
exercise any rights or privileges herein, or any other option granted to the
Lender hereunder in any one or more instances, shall constitute a waiver of any
of such rights or privileges. Lender may make any Disbursement or parts of
Disbursement after the occurrence of a Default without thereby waiving the right
to demand payment of the Loan and without becoming liable to make any other or
further Disbursements. No acceptance by the Lender of any partial payment on
account of the Loan in the event of a Default shall constitute a waiver of any
Default and all of Lender's rights and remedies shall remain continuously in
full force and effect.

 

6.Remedies Not Exclusive. No remedy herein conferred upon or reserved to the
Lender is intended to be exclusive of any other remedy. Each and every remedy
herein shall be cumulative, and shall be in addition to every other remedy
existing at law or in equity or by statute. Every right, power and remedy given
to the Lender herein shall be concurrent and may be pursued separately,
successively or together against the Borrower and every right, power and remedy
given in herein may be exercised from time to time as often as may be deemed
expedient by the Lender.

 

7.Further Assurances. The Borrower or Borrower Party will, upon request of the
Lender: (a) promptly correct any defect, error or omission in this agreement;
(b) execute, acknowledge, deliver, procure, record or file such further
documents and do such futiher acts deemed necessary, desirable or proper by
Lender to carry out the purposes of this agreement; including but not limited to
the entry into a Note to more formally evidence a Disbursement (c) execute and
deliver any renewals or modifications as may be requested; (c) provide

2020 Capital Line of Credit

 

6

--------------------------------------------------------------------------------

 

such certificates, documents, reports, information, affidavits and other
instruments and do such further acts deemed necessary, desirable or proper by
Lender to comply with the requirements of any governmental authority having
jurisdiction over the Lender.

 

8.Goveming Law. This agreement shall be governed by and construed according to
the laws of the Commonwealth of Virginia.

 

9.Non-Merger. The covenants of the Bmrower set fmih herein and the tenns and
provisions of this agreement shall survive the repayment of the Loan.

 

10.Severability. If any provision of this agreement, or the application thereof
to any circumstance, is deemed to be unenforceable, the remainder of the
agreement shall not be affected thereby and shall remain enforceable.

 

11.No Partnership. Nothing in this agreement shall be construed to make
Bmrower  a partner or a joint venturer or creating a principal-agent
relationship or any other relationship except for that of "lender" and
"borrower".

 

12.No Lender Control. The Borrower agrees that the Lender's rights and interests
under this agreement and the administration of any Loan shall not be deemed to
indicate that the Lender is in control of the business operations of the
Borrower.

 

13.Counterpatis. This Capital Line of Credit may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

14.Written Agreement and Conflict. This agreement, and any Note issued pursuant
hereto, constitutes the entire understanding and agreements between Bmrower and
Lender with respect to the subject matter hereof. In the event of a conflict
between this agreement and a Note, the terms of the Note shall control.

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK-SIGNATURES ON NEXT PAGE]

 

 

 

 

 

 

2020 Capital Line of Credit

 

7

--------------------------------------------------------------------------------

 

WITNESS the following signatures:

 

 

Lender:

 

COMSTOCK DEVELOPMENT SERVICES, LC

 

 

a Virginia limited liability <;cc)l:111 any _;..:

 

 

[gmwrgadbiqe4000001.jpg]

 

 

 

 

 

 

 

[gmwrgadbiqe4000002.jpg]

Borrower:

 

COMSTOCK HOLDING COMPANIES, INC.,

 

 

a Delaware corporation

 

 

[gmwrgadbiqe4000003.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2020 Capital Line of Credit

 

8